DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to final office action filed on March 4, 2022 in which claims 1 and 3-20 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to 	SYSTEMS AND METHODS FOR COMPUTER-ASSISTED SEARCH OF IMAGE SLICES FOR INDICATIONS OF A FINDING.  The closest prior art Lyman et al. (US 2018/0338741) is directed to LUNG SCREENING ASSESSMENT SYSTEM, specifically by visually scrolling, can include, for example, rapidly displaying, at a predetermined rate determined by the system or selected by the user, all of the intermediate image slices between the first or current slice and the selected slice, or a uniformly distributed proportion of intermediate slices between the first or current slice and the selected slice, in forward sequence or backwards sequence based on the slice number ordering.   Goto et al (US 2012/0093384), is directed to MAGNETIC RESONANCE IMAGING APPARATUS AND IMAGING SLICE DETERMINATION METHOD, a cross section which is anatomically determined is usually imaged for every part to be examined. This cross section is called an examination section. In the examination, this examination section is set as an imaging slice for each subject. However, Lyman and Goto either singularly or in combination, fail to anticipate or render obvious the recited features “A system for facilitating computer-assisted search of image slices for indications of a finding, the system comprising: one or more hardware processors configured by machine-readable instructions to: determine an image slice that comprises a detected finding related to an individual, the determined image slice representing a cross section of at least a portion of the individual during an examination of the individual; reduce a search space to a subset of image slices comprising image slices that respectively represent a cross section corresponding to the cross section represented by the determined image slice, wherein reducing the search space comprises filtering a set of image slices based on the cross section represented by the determined image slice, the image slices set comprising image slices that respectively represent a cross section of at least a portion of the individual during one or more other examinations of the individual, wherein the one or more other examinations of the individual comprises one or more prior examinations of the individual that occurred at least a predetermined threshold amount of time prior to the examination of the individual, obtain first image slice information related to the determined image slice; obtain, based on the search space reduction, second image slice information related to one or more image slices of the image slices subset; and determine, based on the first image slice information and the second image slice information, whether one or more indications of the detected finding exist in the one or more image slices of the image slices subset.”.  
These features in conjunction with all other limitations of the dependents and independent claims render claims 1 and 3-20 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  

Any comments considered necessary by applicant must be submitted no later 
Conclusion
	4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162